Exhibit 10.2

USI HOLDINGS CORPORATION

AMENDED AND RESTATED 2002 EQUITY INCENTIVE PLAN

SECTION 1. Establishment and Purpose.

The purposes of the Amended and Restated 2002 Equity Incentive Plan are to
(i) attract and retain persons who are eligible to participate in the Plan,
(ii) motivate such persons, by means of appropriate incentives, to contribute to
the long-range growth and success of the Company, (iii) provide incentive
compensation opportunities that are competitive with those of other similar
companies and (iv) further associate the interests of the Company’s directors,
executive officers, employees, and non-employee contributors with those of its
other stockholders through compensation that is based on the performance of the
Company’s Shares, and thereby promote the long-term financial interest of the
Company and enhance stockholder return.

SECTION 2. Administration.

(a) Authority of the Committee.    The Plan shall be administered by the
Committee, and the Committee shall have full and final authority to take the
following actions, in each case subject to and consistent with the provisions of
the Plan:

(i) to select Eligible Persons to whom Awards may be granted;

(ii) to designate Affiliates;

(iii) to determine the type or types of Awards to be granted to each Eligible
Person;

(iv) to determine the type and number of Awards to be granted, the number of
Shares to which an Award may relate, the terms and conditions of any Award
granted under the Plan (including, but not limited to, any exercise price, grant
price, or purchase price, any restriction or condition, any schedule for lapse
of restrictions or conditions relating to transferability or forfeiture,
exercisability, or settlement of an Award, and waiver or accelerations thereof,
and waivers of performance conditions relating to an Award, based in each case
on such considerations as the Committee shall determine), and all other matters
to be determined in connection with an Award;

(v) to determine whether, to what extent, and under what circumstances an Award
may be settled, or the exercise price of an Award may be paid, in cash, Shares,
other Awards, or other property, or an Award may be canceled, forfeited,
exchanged, or surrendered;

(vi) to determine whether, to what extent, and under what circumstances cash,
Shares, other Awards, or other property payable with respect to an Award will be
deferred either automatically, at the election of the Committee, or at the
election of the Eligible Person;

(vii) to prescribe the form of each Award Agreement, which need not be identical
for each Eligible Person;

(viii) to adopt, amend, suspend, waive, and rescind such rules and regulations
and appoint such agents as the Committee may deem necessary or advisable to
administer the Plan;

(ix) to correct any defect or supply any omission or reconcile any inconsistency
in the Plan and to construe and interpret the Plan and any Award, rules and
regulations, Award Agreement, or other instrument hereunder;

(x) to accelerate the exercisability or vesting of all or any portion of any
Award or to extend the period during which an Award is exercisable;

(xi) to determine whether uncertificated Shares may be used in satisfying Awards
and otherwise in connection with the Plan; and

 

C-1



--------------------------------------------------------------------------------

(xii) to make all other decisions and determinations as may be required under
the terms of the Plan or as the Committee may deem necessary or advisable for
the administration of the Plan.

(b) Manner of Exercise of Committee Authority.    The Committee shall have sole
discretion in exercising its authority under the Plan. Any action of the
Committee with respect to the Plan shall be final, conclusive, and binding on
all persons, including the Company, Subsidiaries, Affiliates, Eligible Persons,
any person claiming any rights under the Plan from or through any Eligible
Person, and shareholders. By accepting an Award under the Plan, each Eligible
Person accepts the authority and discretion of the Committee as set forth in,
and exercised in accordance with, this Plan. The express grant of any specific
power to the Committee, and the taking of any action by the Committee, shall not
be construed as limiting any power or authority of the Committee. The Committee
may delegate to other members of the Board or officers or managers of the
Company or any Subsidiary or Affiliate the authority, subject to such terms as
the Committee shall determine, to perform administrative functions and, with
respect to Awards granted to persons not subject to Section 16 of the Exchange
Act, to perform such other functions as the Committee may determine, to the
extent permitted under Rule 16b-3 (if applicable) and applicable law.

(c) Limitation of Liability.    Each member of the Committee shall be entitled
to, in good faith, rely or act upon any report or other information furnished to
him or her by any officer or other employee of the Company or any Subsidiary or
Affiliate, the Company’s independent certified public accountants, or other
professional retained by the Company to assist in the administration of the
Plan. No member of the Committee, and no officer or employee of the Company
acting on behalf of the Committee, shall be personally liable for any action,
determination, or interpretation taken or made in good faith with respect to the
Plan, and all members of the Committee and any officer or employee of the
Company acting on their behalf shall, to the extent permitted by law, be fully
indemnified and protected by the Company with respect to any such action,
determination, or interpretation.

(d) Limitation on Committee’s Discretion.    Anything in this Plan to the
contrary notwithstanding, in the case of any Award which is intended to qualify
as “performance-based compensation” within the meaning of Section 162(m)(4)(C)
of the Code, if the Award Agreement so provides, the Committee shall have no
discretion to increase the amount of compensation payable under the Award to the
extent such an increase would cause the Award to lose its qualification as such
performance-based compensation.

(e) No Option Repricing Without Shareholder Approval.    Except as provided in
the first sentence of Section 4(c) hereof relating to certain antidilution
adjustments, unless the approval of shareholders of the Company is obtained,
Options issued under the Plan shall not be amended to lower their exercise price
and Options issued under the Plan will not be exchanged for other Options with
lower exercise prices.

(f) Limitation on Committee’s Authority under 409A.    Anything in this Plan to
the contrary notwithstanding, the Committee’s authority to modify outstanding
Awards shall be limited to the extent necessary so that the existence of such
authority does not (i) cause an Award that is not otherwise deferred
compensation subject to Section 409A of the Code to become deferred compensation
subject to Section 409A of the Code or (ii) cause an Award that is otherwise
deferred compensation subject to Section 409A of the Code to fail to meet the
requirements prescribed by Section 409A of the Code.

SECTION 3. Eligibility.

(a) General Rule.    Subject to the terms and conditions of the Plan, only
Eligible Persons shall receive awards under the Plan. As used herein, the term
“Eligible Persons” means (i) an Employee or Consultant of the Company, a
Subsidiary or an Affiliate, or (ii) a Director. Notwithstanding any provisions
of this Plan to the contrary, an Award may be granted to an Employee, Consultant
or Director, in connection with his or her hiring or retention prior to the date
the Employee, Consultant or Director first performs services for the Company, a
Subsidiary or an Affiliate; provided, however, that any such Award shall not
become vested or exercisable prior to the date the Employee, Consultant or
Director first performs such services.

 

C-2



--------------------------------------------------------------------------------

(b) Ten-Percent Stockholders.    Notwithstanding anything to the contrary
herein, if an ISO is granted to an individual who owns more than 10% of the
total combined voting power of all classes of outstanding stock of the Company,
its Parent or any of its Subsidiaries (i) the Exercise Price shall be not less
than 110% of the Fair Market Value of a Share on the date of grant and (ii) such
ISO by its terms shall not be exercisable after the expiration of five years
from the date of grant. For purposes of this Subsection (b), in determining
stock ownership, the attribution rules of Section 424(d) of the Code shall be
applied.

SECTION 4. Stock Subject to Plan.

(a) Subject to adjustment as provided in Section 4(c) hereof, the total number
of Shares reserved for issuance in connection with Awards under the Plan shall
be 10,269,515. No Award may be granted if the number of Shares to which such
Award relates, when added to the number of Shares previously issued under the
Plan, exceeds the number of Shares reserved under the applicable provisions of
the preceding sentence. If any Awards are forfeited, canceled, terminated,
exchanged, surrendered or settled in cash or otherwise terminate without a
distribution of Shares to the Participant, any Shares counted against the number
of Shares reserved and available under the Plan with respect to such Awards
shall, to the extent of any such forfeiture, settlement, termination,
cancellation, exchange or surrender, again be available for Awards under the
Plan. Upon the exercise of any Award granted in tandem with any other Awards,
such related Awards shall be canceled to the extent of the number of Shares as
to which the Award is exercised.

(b) Subject to adjustment as provided in Section 4(c) hereof, the maximum number
of Shares (i) with respect to which Options may be granted during a calendar
year to any Eligible Person under this Plan shall be 500,000 Shares, and
(ii) with respect to which Performance Shares, Performance Units, Restricted
Shares or Restricted Share Units intended to qualify as performance-based
compensation within the meaning of Section 162(m)(4)(C) of the Code may be
granted during a calendar year to any Eligible Person under this Plan shall be
the equivalent of 200,000 Shares.

(c) In the event that the Committee shall determine that any dividend in Shares,
recapitalization, Share split, reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase, share exchange, extraordinary
distribution or other similar corporate transaction or event, affects the Shares
such that an adjustment is appropriate in order to prevent dilution or
enlargement of the rights of Eligible Persons under the Plan, then the Committee
shall make such equitable changes or adjustments as it deems appropriate and, in
such manner as it may deem equitable, (i) adjust any or all of (x) the number
and kind of shares which may thereafter be issued under the Plan, (y) the number
and kind of shares, other securities or other consideration issued or issuable
in respect of outstanding Awards, and (z) the exercise price, grant price, or
purchase price relating to any Award, or (ii) provide for a distribution of cash
or property in respect of any Award; provided, however, in each case that, with
respect to ISOs, such adjustment shall be made in accordance with Section 424(a)
of the Code, unless the Committee determines otherwise; and provided further,
that no adjustment shall be made pursuant to this Section 4(c) that causes any
Award that is not otherwise deferred compensation subject to Section 409A of the
Code to become deferred compensation subject to Section 409A of the Code. In
addition, the Committee is authorized to make adjustments in the terms and
conditions of, and the criteria and performance objectives, if any, included in,
Awards in recognition of unusual or non-recurring events (including, without
limitation, events described in the preceding sentence) affecting the Company or
any Subsidiary or Affiliate or the financial statements of the Company or any
Subsidiary or Affiliate, or in response to changes in applicable laws,
regulations, or accounting principles; provided, however, that, if an Award
Agreement specifically so provides, the Committee shall not have discretion to
increase the amount of compensation payable under the Award to the extent such
an increase would cause the Award to lose its qualification as performance-based
compensation for purposes of Section 162(m)(4)(C) of the Code and the
regulations thereunder.

(d) Any Shares distributed pursuant to an Award may consist, in whole or in
part, of authorized and unissued Shares or treasury Shares including Shares
acquired by purchase in the open market or in private transactions.

 

C-3



--------------------------------------------------------------------------------

SECTION 5. Terms and Conditions of Awards or Sales.

(a) General.    Awards may be granted on the terms and conditions set forth in
this Section 5. In addition, the Committee may impose on any Award or the
exercise thereof, at the date of grant or thereafter (subject to Section 9(d)),
such additional terms and conditions, not inconsistent with the provisions of
the Plan, as the Committee shall determine, including terms regarding forfeiture
of Awards or continued exercisability of Awards in the event of Termination of
Service by the Eligible Person.

(b) Options.    The Committee is authorized to grant Options, which may be NQSOs
or ISOs, to Eligible Persons on the following terms and conditions:

(i) Exercise Price.    The exercise price per Share purchasable under an Option
shall be determined by the Committee; provided, however, that the exercise price
per Share of an Option shall not be less than the Fair Market Value of a Share
on the date of grant of the Option. The Committee may, without limitation, set
an exercise price that is based upon achievement of performance criteria if
deemed appropriate by the Committee.

(ii) Option Term.    The term of each Option shall be determined by the
Committee; provided, however, that such term shall not be longer than ten years
from the date of grant of the Option.

(iii) Time and Method of Exercise.    The Committee shall determine at the date
of grant or thereafter the time or times at which an Option may be exercised in
whole or in part (including, without limitation, upon achievement of performance
criteria if deemed appropriate by the Committee), and the methods by which
Shares will be delivered or deemed to be delivered to Eligible Persons.

(iv) Termination of Service (Except by Death, Disability or Retirement).    If a
Participant’s Service terminates for any reason other than the Participant’s
death, Disability or Retirement, then the Participant’s Options shall expire on
the earliest of the following occasions:

(A) the termination date of the Option determined pursuant to subsection (b)(ii)
above; or

(B) the date thirty days after the termination of the Participant’s Service for
any reason other than Death, Disability, Retirement or Cause, or such later date
as the Board of Directors may determine; or

(C) the date of the termination of the Participant’s Service for Cause, or such
later date as the Board may determine.

The Participant may exercise all or part of the Participant’s Options at any
time before the expiration of such Options under the preceding sentence, but
only to the extent that such Options had vested and otherwise become exercisable
before the Participant’s Service terminated. The balance of such Options shall
lapse when the Participant’s Service terminates.

(v) Termination of Service in the Event of Death, Disability or
Retirement.    If a Participant dies or becomes Disabled while the Participant
is in Service, or upon Retirement of the Participant, the Participant’s Options
shall expire on the earlier of the following dates:

(A) the expiration date of the Option determined pursuant to subsection(b)(ii)
above; or

(B) the date 12 months after the Participant’s termination of Service.

All or part of the Participant’s Options may be exercised at any time before the
expiration of such Options under the preceding sentence by the Participant’s
legal representative, executors or administrators of the Participant’s estate,
or by the person who has acquired such Options directly from the Participant by
beneficiary designation, bequest or inheritance, but only to the extent that
such Options had become exercisable before the Participant’s termination of
Service. The balance of such Options shall lapse when the Service of the
Participant terminates.

 

C-4



--------------------------------------------------------------------------------

(vi) Payment of Exercise Price.    Payment for Shares purchased pursuant to this
Plan may be in cash (check) or cash equivalents at the time of purchase, in any
manner set forth below and in any combination of the following:

(A) by surrender of Shares that either (x) have been owned by the Participant
for more than six (6) months and have been paid for within the meaning of Rule
144 promulgated under the Securities Act of 1933, as amended (or, if such Shares
were purchased from the Company by use of a promissory note, such note has been
fully repaid with respect to such Shares); or (y) were acquired by the
Participant in the public market; or

(B) with respect only to purchases upon exercise of an Option, and provided that
a public market for the Shares exists: (x) through a “same day sale” commitment
from the Participant and a broker-dealer that is a member of the National
Association of Securities Dealers (an “NASD Member”) whereby the Participant
irrevocably elects to exercise the Option and to sell a portion of the Shares
thereby purchased to pay the exercise price, and whereby the NASD Member
irrevocably commits upon receipt of the proceeds of such sales to forward the
exercise price directly to the Company; or (y) through a “margin” commitment
from the Participant and a NASD Member whereby the Participant irrevocably
elects to exercise the Option and to pledge the Shares thereby purchased to the
NASD Member in a margin account as security for a loan from the NASD Member in
the amount of the exercise price and, whereby the NASD Member irrevocably
commits upon receipt of such Shares to forward the exercise price directly to
the Company.

(c) Restricted Shares.    The Committee is authorized to grant Restricted Shares
to Eligible Persons on the following terms and conditions:

(i) Issuance and Restrictions.    Restricted Shares shall be subject to such
restrictions on transferability and other restrictions, if any, as the Committee
may impose at the date of grant or thereafter, which restrictions may lapse
separately or in combination at such times, under such circumstances (including,
without limitation, upon achievement of performance criteria if deemed
appropriate by the Committee), in such installments, or otherwise, as the
Committee may determine. Except to the extent restricted under the Award
Agreement relating to the Restricted Shares, an Eligible Person granted
Restricted Shares shall have all of the rights of a shareholder including,
without limitation, the right to vote Restricted Shares and the right to receive
dividends thereon.

(ii) Forfeiture.    Except as otherwise determined by the Committee, at the date
of grant or thereafter, upon Termination of Service during the applicable
restriction period, Restricted Shares and any accrued but unpaid dividends or
Dividend Equivalents that are at that time subject to restrictions shall be
forfeited; provided, however, that the Committee may provide, by rule or
regulation or in any Award Agreement, or may determine in any individual case,
that restrictions or forfeiture conditions relating to Restricted Shares will be
waived in whole or in part in the event of Termination of Service resulting from
specified causes, and the Committee may in other cases waive in whole or in part
the forfeiture of Restricted Shares.

(iii) Dividends.    Dividends paid on Restricted Shares shall be either paid at
the dividend payment date, or deferred for payment to such date, and subject to
such conditions, as determined by the Committee, in cash or in restricted or
unrestricted Shares having a Fair Market Value equal to the amount of such
dividends. Unless otherwise determined by the Committee, Shares distributed in
connection with a Share split or dividend in Shares, and other property
distributed as a dividend, shall be subject to restrictions and a risk of
forfeiture to the same extent as the Restricted Shares with respect to which
such Shares or other property has been distributed.

(d) Restricted Share Units.    The Committee is authorized to grant Restricted
Share Units to Eligible Persons, subject to the following terms and conditions:

(i) Award and Restrictions.    Delivery of Shares or cash, as the case may be,
will occur upon expiration of the deferral period specified for Restricted Share
Units by the Committee (or, if permitted by the

 

C-5



--------------------------------------------------------------------------------

Committee, as elected by the Eligible Person). In addition, Restricted Share
Units shall be subject to such restrictions as the Committee may impose, if any
(including, without limitation, the achievement of performance criteria if
deemed appropriate by the Committee), at the date of grant or thereafter, which
restrictions may lapse at the expiration of the deferral period or at earlier or
later specified times, separately or in combination, in installments or
otherwise, as the Committee may determine.

(ii) Forfeiture.    Except as otherwise determined by the Committee at the date
of grant or thereafter, upon Termination of Service during the applicable
deferral period or portion thereof to which forfeiture conditions apply (as
provided in the Award Agreement evidencing the Restricted Share Units), or upon
failure to satisfy any other conditions precedent to the delivery of Shares or
cash to which such Restricted Share Units relate, all Restricted Share Units
that are at that time subject to deferral or restriction shall be forfeited;
provided, however, that the Committee may provide, by rule or regulation or in
any Award Agreement, or may determine in any individual case, that restrictions
or forfeiture conditions relating to Restricted Share Units will be waived in
whole or in part in the event of Termination of Service resulting from specified
causes, and the Committee may in other cases waive in whole or in part the
forfeiture of Restricted Share Units.

(iii) Dividend Equivalents.    Unless otherwise determined by the Committee at
the date of grant, Dividend Equivalents on the specified number of Shares
covered by a Restricted Share Unit shall be either (A) paid with respect to such
Restricted Share Unit at the dividend payment date in cash or in restricted or
unrestricted Shares having a Fair Market Value equal to the amount of such
dividends, or (B) deferred with respect to such Restricted Share Unit and the
amount or value thereof automatically deemed reinvested in additional Restricted
Share Units or other Awards, as the Committee shall determine or permit the
Participant to elect.

(e) Performance Shares and Performance Units.    The Committee is authorized to
grant Performance Shares or Performance Units or both to Eligible Persons on the
following terms and conditions:

(i) Performance Period.    The Committee shall determine a performance period
(the “Performance Period”) of one or more years or other periods and shall
determine the performance objectives for grants of Performance Shares and
Performance Units. Performance objectives may vary from Eligible Person to
Eligible Person and shall be based upon the performance criteria as the
Committee may deem appropriate. The performance objectives may be determined by
reference to the performance of the Company, or of a Subsidiary or Affiliate, or
of a division or unit of any of the foregoing. Performance Periods may overlap
and Eligible Persons may participate simultaneously with respect to Performance
Shares and Performance Units for which different Performance Periods are
prescribed.

(ii) Award Value.    At the beginning of a Performance Period, the Committee
shall determine for each Eligible Person or group of Eligible Persons with
respect to that Performance Period the range of number of Shares, if any, in the
case of Performance Shares, and the range of dollar values, if any, in the case
of Performance Units, which may be fixed or may vary in accordance with such
performance or other criteria specified by the Committee, which shall be paid to
an Eligible Person as an Award if the relevant measure of Company performance
for the Performance Period is met.

(iii) Significant Events.    If during the course of a Performance Period there
shall occur significant events as determined by the Committee which the
Committee expects to have a substantial effect on a performance objective during
such period, the Committee may revise such objective; provided, however, that,
if an Award Agreement so provides, the Committee shall not have any discretion
to increase the amount of compensation payable under the Award to the extent
such an increase would cause the Award to lose its qualification as
performance-based compensation for purposes of Section 162(m)(4)(C) of the Code
and the regulations thereunder.

(iv) Forfeiture.    Except as otherwise determined by the Committee, at the date
of grant or thereafter, upon Termination of Service during the applicable
Performance Period, Performance Shares and Performance Units for which the
Performance Period was prescribed shall be forfeited; provided, however,

 

C-6



--------------------------------------------------------------------------------

that the Committee may provide, by rule or regulation or in any Award Agreement,
or may determine in an individual case, that restrictions or forfeiture
conditions relating to Performance Shares and Performance Units will be waived
in whole or in part in the event of Terminations of Service resulting from
specified causes, and the Committee may in other cases waive in whole or in part
the forfeiture of Performance Shares and Performance Units.

(v) Payment.    Each Performance Share or Performance Unit may be paid in whole
Shares, or cash, or a combination of Shares and cash either as a lump sum
payment or in installments, all as the Committee shall determine, at the time of
grant of the Performance Share or Performance Unit or otherwise, commencing as
soon as practicable after the end of the relevant Performance Period.

(f) Other Share-Based Awards.    The Committee is authorized, subject to
limitations under applicable law, to grant to Eligible Persons such other Awards
that may be denominated or payable in, valued in whole or in part by reference
to, or otherwise based on, or related to, Shares, as deemed by the Committee to
be consistent with the purposes of the Plan, including, without limitation,
unrestricted shares awarded purely as a “bonus” and not subject to any
restrictions or conditions, other rights convertible or exchangeable into
Shares, purchase rights for Shares, Awards with value and payment contingent
upon performance of the Company or any other factors designated by the
Committee, and Awards valued by reference to the performance of specified
Subsidiaries or Affiliates. The Committee shall determine the terms and
conditions of such Awards at date of grant or thereafter. Shares delivered
pursuant to an Award in the nature of a purchase right granted under this
Section 5(f) shall be purchased for such consideration, paid for at such times,
by such methods, and in such forms, including, without limitation, cash, Shares,
notes or other property, as the Committee shall determine. Cash awards, as an
element of or supplement to any other Award under the Plan, shall also be
authorized pursuant to this Section 5(f).

SECTION 6. Certain Provisions Applicable to Awards.

(a) Stand-Alone, Additional, Tandem and Substitute Awards.    Awards granted
under the Plan may, in the discretion of the Committee, be granted to Eligible
Persons either alone or in addition to, in tandem with, or in exchange or
substitution for, any other Award granted under the Plan or any award granted
under any other plan or agreement of the Company, any Subsidiary or Affiliate,
or any business entity to be acquired by the Company or a Subsidiary or
Affiliate, or any other right of an Eligible Person to receive payment from the
Company or any Subsidiary or Affiliate. Awards may be granted in addition to or
in tandem with such other Awards or awards, and may be granted either as of the
same time as, or a different time from, the grant of such other Awards or
awards. Subject to the provisions of Section 2(e) hereof prohibiting Option
repricing without shareholder approval, the per Share exercise price of any
Option which is granted in connection with the substitution of awards granted
under any other plan or agreement of the Company or any Subsidiary or Affiliate,
or any business entity to be acquired by the Company or any Subsidiary or
Affiliate, shall be determined by the Committee, in its discretion.

(b) Term of Awards.    The term of each Award granted to an Eligible Person
shall be for such period as may be determined by the Committee; provided,
however, that in no event shall the term of any Option exceed a period of ten
years from the date of its grant (or, in the case of ISOs, such shorter period
as may be applicable under Section 422 of the Code).

(c) Form of Payment Under Awards.    Subject to the terms of the Plan and any
applicable Award Agreement, payments to be made by the Company or a Subsidiary
or Affiliate upon the grant, maturation, or exercise of an Award may be made in
such forms as the Committee shall determine at the date of grant or thereafter,
including, without limitation, cash, Shares, notes or other property, and may be
made in a single payment or transfer, in installments, or on a deferred basis.
The Committee may make rules relating to installment or deferred payments with
respect to Awards, including the rate of interest to be credited with respect to
such payments, and the Committee may require deferral of payment under an Award
if, in the sole judgment of the Committee, it may be necessary in order to avoid
nondeductibility of the payment under Section 162(m) of the Code.

 

C-7



--------------------------------------------------------------------------------

(d) Nontransferability.    Unless otherwise set forth by the Committee in an
Award Agreement, Awards shall not be transferable by an Eligible Person except
by will or the laws of descent and distribution (except pursuant to a
Beneficiary designation) and shall be exercisable during the lifetime of an
Eligible Person only by such Eligible Person or his guardian or legal
representative. An Eligible Person’s rights under the Plan may not be pledged,
mortgaged, hypothecated, or otherwise encumbered, and shall not be subject to
claims of the Eligible Person’s creditors.

(e) Noncompetition.    The Committee may, by way of the Award Agreements or
otherwise, establish such other terms, conditions, restrictions and/or
limitations, if any, of any Award, provided they are not inconsistent with the
Plan, including, without limitation, the requirement that the Participant not
engage in competition with, solicit customers or employees of, or disclose or
use confidential information of the Company or its Affiliates.

SECTION 7. Performance Awards.

(a) Performance Awards Granted to Covered Employees.    If the Committee
determines that an Award (other than an Option) to be granted to an Eligible
Person should qualify as “performance-based compensation” for purposes of
Section 162(m) of the Code, the grant, vesting, exercise and/or settlement of
such Award (each, a “Performance Award”) shall be contingent upon achievement of
preestablished performance goals and other terms set forth in this Section 7(a).

(i) Performance Goals Generally.    The performance goals for such Performance
Awards shall consist of one or more business criteria and a targeted level or
levels of performance with respect to each of such criteria, as specified by the
Committee consistent with this Section 7(a). The performance goals shall be
objective and shall otherwise meet the requirements of Section 162(m) of the
Code and regulations thereunder (including Treasury Regulation 1.162-27 and
successor regulations thereto), including the requirement that the level or
levels of performance targeted by the Committee result in the achievement of
performance goals being “substantially uncertain.” The Committee may determine
that such Performance Awards shall be granted, vested, exercised and/or settled
upon achievement of any one performance goal or that two or more of the
performance goals must be achieved as a condition to grant, vesting, exercise
and/or settlement of such Performance Awards. Performance goals may differ for
Performance Awards granted to any one Participant or to different Participants.

(ii) Business Criteria.    One or more of the following business criteria for
the Company, on a consolidated basis, and/or for specified Subsidiaries or
Affiliates or other business units or lines of business of the Company shall be
used by the Committee in establishing performance goals for such Performance
Awards: (1) earnings per share (basic or fully diluted); (2) revenues;
(3) earnings, before or after taxes, from operations (generally or specified
operations), or before or after interest expense, depreciation, amortization,
incentives, or extraordinary or special items; (4) cash flow, free cash flow,
cash flow return on investment (discounted or otherwise), net cash provided by
operations, or cash flow in excess of cost of capital; (5) return on net assets,
return on assets, return on investment, return on capital, return on equity;
(6) economic value created or economic profit; (7) operating margin or operating
expense; (8) net income; (9) Share price or total stockholder return; (10) book
value; (11) expense ratio, (12) operating income; (13) strategic business
criteria, consisting of one or more objectives based on meeting specified market
penetration, geographic business expansion goals, cost targets, customer
satisfaction, supervision of litigation and information technology, and goals
relating to acquisitions or divestitures; (14) loss ratio; (15) new business
production; (16) investment programs initiated; (17) operating margin;
(18) efficiency goals; and (19) employee retention or customer retention. The
targeted level or levels of performance with respect to such business criteria
may be established at such levels and in such terms as the Committee may
determine, in its discretion, including in absolute terms, as a goal relative to
performance in prior periods, or as a goal compared to the performance of one or
more comparable companies or an index covering multiple companies.

(iii) Performance Period; Timing for Establishing Performance Goals; Per-Person
Limit.    Achievement of performance goals in respect of such Performance Awards
shall be measured over

 

C-8



--------------------------------------------------------------------------------

a performance period, as specified by the Committee. A performance goal shall be
established not later than the earlier of (A) 90 days after the beginning of any
performance period applicable to such Performance Award or (B) the time 25% of
such performance period has elapsed. In all cases, the maximum Performance Award
of any Participant shall be subject to the limitation set forth in Section 4(b)
or 7(a)(v), as applicable.

(iv) Settlement of Performance Awards; Other Terms.    Settlement of such
Performance Awards shall be in cash, Shares, other Awards or other property, in
the discretion of the Committee. The Committee may, in its discretion, reduce
the amount of a settlement otherwise to be made in connection with such
Performance Awards, but may not exercise discretion to increase any such amount
payable to the Participant in respect of a Performance Award subject to this
Section 7(a). Any settlement which changes the form of payment from that
originally specified shall be implemented in a manner such that the Performance
Award and other related Awards do not, solely for that reason, fail to qualify
as “performance-based compensation” for purposes of Section 162(m) of the Code.
The Committee shall specify the circumstances in which such Performance Awards
shall be paid or forfeited in the event of Termination of Service of the
Participant or other event (including a Change of Control) prior to the end of a
performance period or settlement of such Performance Awards.

(v) Maximum Annual Cash Award.    The maximum amount payable upon settlement of
a cash-settled Performance Unit (or other cash-settled Award) granted under this
Plan in any calendar year to any Eligible Person that is intended to satisfy the
requirements for “performance-based compensation” under Section 162(m) of the
Code shall not exceed $1,500,000.

(b) Written Determinations.    Determinations by the Committee as to the
establishment of performance goals, the amount potentially payable in respect of
Performance Awards, the level of actual achievement of the specified performance
goals relating to Performance Awards and the amount of any final Performance
Award shall be recorded in writing in the case of Performance Awards intended to
qualify under Section 162(m) of the Code. Specifically, the Committee shall
certify in writing, in a manner conforming to applicable regulations under
Section 162(m), prior to settlement of each such Award, that the performance
objective relating to the Performance Award and other material terms of the
Award upon which settlement of the Award was conditioned have been satisfied.

SECTION 8. Adjustment of Shares.

(a) Change in Control.    Unless the applicable Award Agreement provides
otherwise, (i) all of a Participant’s Awards shall become vested and exercisable
in full upon a Change in Control of the Company, and (ii) upon a Change in
Control of the Company before the Participant’s Service terminates, any right to
repurchase a Participant’s Shares issued under the Plan at the original purchase
price upon termination of the Participant’s Service shall lapse and all of such
Shares shall become vested.

(b) Mergers and Consolidations.    In the event that the Company is a party to a
merger or consolidation, all outstanding Awards shall be subject to the
agreement of merger or consolidation. Such agreement, without the Participants’
consent, may provide for:

(i) The continuation of such outstanding Awards by the Company (if the Company
is the surviving corporation);

(ii) The assumption of the Plan and such outstanding Awards by the surviving
corporation or its parent;

(iii) The substitution by the surviving corporation or its parent of options
with substantially the same terms for such outstanding Awards; or

(iv) The cancellation of each outstanding Award after payment to the Participant
of an amount in cash or cash equivalents equal to (A) the Fair Market Value of
the Shares subject to such Award at the time of the merger or consolidation
minus (B) the exercise price of the Shares subject to such Award.

 

C-9



--------------------------------------------------------------------------------

(c) Reservation of Rights.    Except as provided in this Section 8, a
Participant shall have no rights by reason of (i) any subdivision or
consolidation of shares of stock of any class, (ii) the payment of any dividend
or (iii) any other increase or decrease in the number of shares of stock of any
class. Any issuance by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall not affect, and
no adjustment by reason thereof shall be made with respect to, the number or
exercise price of Shares subject to an Award. The grant of an Award pursuant to
the Plan shall not affect in any way the right or power of the Company to make
adjustments, reclassifications, reorganizations or changes of its capital or
business structure, to merge or consolidate or to dissolve, liquidate, sell or
transfer all or any part of its business or assets.

SECTION 9. General Provisions.

(a) Compliance with Legal and Trading Requirements.    The Plan, the granting
and exercising of Awards thereunder, and the other obligations of the Company
under the Plan and any Award Agreement, shall be subject to all applicable
federal, state and foreign laws, rules and regulations, and to such approvals by
any stock exchange, regulatory or governmental agency as may be required. The
Company, in its discretion, may postpone the issuance or delivery of Shares
under any Award until completion of such stock exchange or market system listing
or registration or qualification of such Shares or any required action under any
state, federal or foreign law, rule or regulation as the Company may consider
appropriate, and may require any Participant to make such representations and
furnish such information as it may consider appropriate in connection with the
issuance or delivery of Shares in compliance with applicable laws, rules and
regulations. No provisions of the Plan shall be interpreted or construed to
obligate the Company to register any Shares under federal, state or foreign law.
The Shares issued under the Plan may be subject to such other restrictions on
transfer as determined by the Committee.

(b) No Right to Continued Employment or Service.    Neither the Plan nor any
action taken thereunder shall be construed as giving any employee, consultant or
director the right to be retained in the employ or service of the Company or any
of its Subsidiaries or Affiliates, nor shall it interfere in any way with the
right of the Company or any of its Subsidiaries or Affiliates to terminate any
employee’s, consultant’s or director’s employment or service at any time.

(c) Taxes.    The Company or any Subsidiary or Affiliate is authorized to
withhold from any Award granted, any payment relating to an Award under the
Plan, including from a distribution of Shares, or any payroll or other payment
to an Eligible Person, amounts of withholding and other taxes due in connection
with any transaction involving an Award, and to take such other action as the
Committee may deem advisable to enable the Company and Eligible Persons to
satisfy obligations for the payment of withholding taxes and other tax
obligations relating to any Award. This authority shall include authority to
withhold or receive Shares or other property and to make cash payments in
respect thereof in satisfaction of an Eligible Person’s tax obligations;
provided, however, that the amount of tax withholding to be satisfied by
withholding Shares shall be limited to the minimum amount of taxes, including
employment taxes, required to be withheld under applicable Federal, state,
foreign and local law.

(d) Changes to the Plan and Awards.    The Board may amend, alter, suspend,
discontinue, or terminate the Plan or the Committee’s authority to grant Awards
under the Plan without the consent of shareholders of the Company or
Participants, except that any such amendment or alteration shall be subject to
the approval of the Company’s shareholders (i) to the extent such shareholder
approval is required under the rules of any stock exchange or automated
quotation system on which the Shares may then be listed or quoted, or (ii) as it
applies to ISOs, to the extent such shareholder approval is required under
Section 422 of the Code; provided, however, that, without the consent of an
affected Participant, no amendment, alteration, suspension, discontinuation, or
termination of the Plan may materially and adversely affect the rights of such
Participant under any Award theretofore granted to him or her. The Committee may
waive any conditions or rights under, amend any terms of, or amend, alter,
suspend, discontinue or terminate, any Award theretofore granted, prospectively
or retrospectively; provided, however, that, without the consent of a
Participant, no amendment, alteration, suspension, discontinuation or
termination of any Award may materially and adversely affect the rights of such
Participant under any Award theretofore granted to him or her.

 

C-10



--------------------------------------------------------------------------------

(e) No Rights to Awards; No Shareholder Rights.    No Eligible Person or
employee shall have any claim to be granted any Award under the Plan, and there
is no obligation for uniformity of treatment of Eligible Persons and employees.
No Award shall confer on any Eligible Person any of the rights of a shareholder
of the Company unless and until Shares are duly issued or transferred to the
Eligible Person in accordance with the terms of the Award.

(f) Unfunded Status of Awards.    The Plan is intended to constitute an
“unfunded” plan for incentive compensation. With respect to any payments not yet
made to a Participant pursuant to an Award, nothing contained in the Plan or any
Award shall give any such Participant any rights that are greater than those of
a general creditor of the Company; provided, however, that the Committee may
authorize the creation of trusts or make other arrangements to meet the
Company’s obligations under the Plan to deliver cash, Shares, other Awards, or
other property pursuant to any Award, which trusts or other arrangements shall
be consistent with the “unfunded” status of the Plan unless the Committee
otherwise determines with the consent of each affected Participant.

(g) Nonexclusivity of the Plan.    Neither the adoption of the Plan by the Board
nor its submission to the shareholders of the Company for approval shall be
construed as creating any limitations on the power of the Board to adopt such
other incentive arrangements as it may deem desirable, including, without
limitation, the granting of options and other awards otherwise than under the
Plan, and such arrangements may be either applicable generally or only in
specific cases.

(h) Not Compensation for Benefit Plans.    No Award payable under this Plan
shall be deemed salary or compensation for the purpose of computing benefits
under any benefit plan or other arrangement of the Company for the benefit of
its employees, consultants or directors unless the Company shall determine
otherwise.

(i) No Fractional Shares.    No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award. The Committee shall determine whether cash,
other Awards, or other property shall be issued or paid in lieu of such
fractional Shares or whether such fractional Shares or any rights thereto shall
be forfeited or otherwise eliminated.

(j) Governing Law.    The validity, construction, and effect of the Plan, any
rules and regulations relating to the Plan, and any Award Agreement shall be
determined in accordance with the laws of New York without giving effect to
principles of conflict of laws thereof.

(k) Effective Date; Plan Termination.    The amendment and restatement of the
Plan shall become effective as of May 24, 2006 (the “Effective Date”) subject to
approval by the shareholders of the Company. The Plan shall terminate as to
future awards on the date which is ten (10) years after the Effective Date.

(l) Section 409A.    It is intended that the Plan and Awards issued thereunder
will comply with Section 409A of the Code (and any regulations and guidelines
issued thereunder) to the extent the Awards are subject thereto, and the Plan
and such Awards shall be interpreted on a basis consistent with such intent. The
Plan and any Award Agreements issued thereunder may be amended in any respect
deemed by the Board or the Committee to be necessary in order to preserve
compliance with Section 409A of the Code.

(m) Titles and Headings.    The titles and headings of the sections in the Plan
are for convenience of reference only. In the event of any conflict, the text of
the Plan, rather than such titles or headings, shall control.

SECTION 10. Definitions.

For purposes of the Plan, the following terms shall be defined as set forth
below:

(a) “Affiliate” means any entity other than the Company and its Subsidiaries
that is designated by the Board or the Committee as a participating employer
under the Plan; provided, however, that the Company directly or indirectly owns
at least 20% of the combined voting power of all classes of stock of such entity
or at least 20% of the ownership interests in such entity.

 

C-11



--------------------------------------------------------------------------------

(b) “Award” means any Option, Restricted Share, Restricted Share Unit,
Performance Share, Performance Unit, or Other Share-Based Award granted to an
Eligible Person under the Plan.

(c) “Award Agreement” means any written agreement, contract, or other instrument
or document evidencing an Award.

(d) “Beneficiary” means the person, persons, trust or trusts which have been
designated by an Eligible Person in his or her most recent written beneficiary
designation filed with the Company to receive the benefits specified under this
Plan upon the death of the Eligible Person, or, if there is no designated
Beneficiary or surviving designated Beneficiary, then the person, persons, trust
or trusts entitled by will or the laws of descent and distribution to receive
such benefits.

(e) “Board” means the Board of Directors of the Company.

(f) “Cause” shall mean (unless a different definition exists in any employment
agreement between the Company and the Participant) any of the following with
respect to the Participant:

(i) the unauthorized use or disclosure of the confidential information or trade
secrets of the Company, which use or disclosure causes material harm to the
Company;

(ii) conviction of, or a plea of “guilty” or “no contest” to, a felony under the
laws of the United States or any state thereof;

(iii) gross negligence in connection with the performance of Services;

(iv) continued failure to perform assigned duties after receiving written
notification from the supervisory representative of the Company;

(v) fraud; or

(vi) willful misconduct resulting in economic harm to the Company.

The foregoing definition of “Cause” shall not be deemed an exclusive list of all
acts or omissions that the Company (or a Parent or Subsidiary) may consider as
grounds for the discharge of a Participant.

(g) “Change in Control” shall mean (unless a different definition exists in any
employment agreements or Award Agreement between the Company and the
Participant):

(i) a dissolution or liquidation of the Company;

(ii) a merger or consolidation in which the Company is not the surviving
corporation (other than a merger or consolidation with a wholly-owned
subsidiary, a reincorporation of the Company in a different jurisdiction, or
other transaction in which there is no substantial change in the stockholders of
the Company or their relative stock holdings, and the awards granted under this
Plan are assumed, converted or replaced by the successor corporation);

(iii) a merger in which the Company is the surviving corporation and upon the
effectiveness of which the stockholders of the Company immediately prior to such
merger cease to own at least 50% of the Company’s outstanding voting securities;

(iv) the acquisition or transfer of more than 50% of the Company’s outstanding
shares by tender offer or other similar transaction; or

(v) the sale, transfer or other disposition of all or substantially all of the
Company’s assets.

(h) “Code” means the Internal Revenue Code of 1986, as amended from time to
time. References to any provision of the Code shall be deemed to include
successor provisions thereto and regulations thereunder.

 

C-12



--------------------------------------------------------------------------------

(i) “Committee” means the Compensation Committee of the Board, or such other
Board committee (which may include the entire Board) as may be designated by the
Board to administer the Plan; provided, however, that, unless otherwise
determined by the Board, the Committee shall consist of two or more directors of
the Company, each of whom is a “non-employee director” within the meaning of
Rule 16b-3 under the Exchange Act, to the extent applicable, and each of whom is
an “outside director” within the meaning of Section 162(m) of the Code, to the
extent applicable; provided, further, that the mere fact that the Committee
shall fail to qualify under either of the foregoing requirements shall not
invalidate any Award made by the Committee which Award is otherwise validly made
under the Plan.

(j) “Company” means USI Holdings Corporation, a corporation organized under the
laws of Delaware, or any successor corporation.

(k) “Consultant” shall mean a person or entity who performs bona fide services
for the Company, a Parent, a Subsidiary or an Affiliate as a consultant or
advisor, excluding Employees and Directors.

(l) “Director” means a member of the Board who is not an employee of the
Company, a Subsidiary or an Affiliate.

(m) “Disability” shall mean that the Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment for a continuous period of at least ninety (90) days.

(n) “Employee” shall mean any individual who is a common-law employee of the
Company, a Parent, a Subsidiary or an Affiliate.

(o) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time. References to any provision of the Exchange Act shall be deemed to
include successor provisions thereto and regulations thereunder.

(p) “Fair Market Value” means, with respect to Shares or other property, the
fair market value of such Shares or other property determined by such methods or
procedures as shall be established from time to time by the Committee. If the
Shares are listed on any established stock exchange or a national market system,
unless otherwise determined by the Committee in good faith, the Fair Market
Value of Shares shall mean the closing price per Share on the date (or, if the
Shares were not traded on that day, the next preceding day that the Shares were
traded) on the principal exchange or market system on which the Shares are
traded, as such prices are officially quoted on such exchange.

(q) “ISO” means any Option intended to be and designated as an incentive stock
option within the meaning of Section 422 of the Code.

(r) “NQSO” means any Option that is not an ISO.

(s) “Option” means a right, granted under Section 5(b), to purchase Shares.

(t) “Other Share-Based Award” means a right, granted under Section 5(f), that
relates to or is valued by reference to Shares.

(u) “Parent” shall mean any corporation (other than the Company) in an unbroken
chain of corporations ending with the Company, if each of the corporations other
than the Company owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain. A
corporation that attains the status of a Parent on a date after the adoption of
the Plan shall be considered a Parent commencing as of such date.

 

C-13



--------------------------------------------------------------------------------

(v) “Participant” means an Eligible Person who has been granted an Award under
the Plan.

(w) “Performance Share” means a performance share granted under Section 5(e).

(x) “Performance Unit” means a performance unit granted under Section 5(e).

(y) “Plan” means this 2006 Long Term Incentive and Share Award Plan.

(z) “Restricted Shares” means an Award of Shares under Section 5(c) that may be
subject to certain restrictions and to a risk of forfeiture.

(aa) “Restricted Share Unit” means a right, granted under Section 5(d), to
receive Shares or cash at the end of a specified deferral period.

(bb) “Retirement” shall mean the voluntary termination of Service upon or
following the attainment of age 55.

(cc) “Service” shall mean service as an Employee, Director or Consultant.

(dd) “Rule 16b-3” means Rule 16b-3, as from time to time in effect and
applicable to the Plan and Participants, promulgated by the Securities and
Exchange Commission under Section 16 of the Exchange Act.

(ee) “Shares” or “Stock” means common stock, $.01 par value per share, of the
Company, and such other securities as may be substituted for Shares pursuant to
Section 4(c) hereof.

(ff) “Subsidiary” means any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company if each of the corporations
(other than the last corporation in the unbroken chain) owns shares possessing
50% or more of the total combined voting power of all classes of stock in one of
the other corporations in the chain.

(gg) “Termination of Service” means the termination of the Participant’s
employment, consulting services or directorship with the Company, its
Subsidiaries and its Affiliates, as the case may be. A Participant employed by
or providing services to a Subsidiary of the Company or one of its Affiliates
shall also be deemed to incur a Termination of Service if the Subsidiary of the
Company or Affiliate ceases to be such a Subsidiary or an Affiliate, as the case
may be, and the Participant does not immediately thereafter become an employee
or director of, or a consultant to, the Company, another Subsidiary of the
Company or an Affiliate. Temporary absences from employment or service because
of illness, vacation or leave of absence and transfers among the Company and its
Subsidiaries and Affiliates shall not be considered a Termination of Service.

SECTION 11. Execution.

To record the adoption of the amendment and restatement of the Plan by the Board
of Directors, the Company has caused its authorized officer to execute the same.

 

USI HOLDINGS CORPORATION

By:

 

/s/ Robert J. Nesbit

Title:

 

Senior Vice President, Chief

 

Human Resources Officer

 

C-14